Exhibit 10.2

COMPUTER PROGRAMS AND SYSTEMS, INC.

2019 INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT (One-Year)

This Performance Share Award Agreement (this “Agreement”) is made and entered
into as of             , 20     (the “Grant Date”) by and between Computer
Programs & Systems, Inc., a Delaware corporation (the “Company”) and
                     (the “Grantee”).

WHEREAS, the Company has adopted the Computer Programs and Systems, Inc. 2019
Incentive Plan (the “Plan”) pursuant to which Performance Share Awards may be
granted; and

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has determined that it is in the best interests of the Company and its
shareholders to grant the Performance Share Award provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.    Grant of Performance Share Award. Pursuant to Section 7.3 of the Plan, the
Company hereby grants to the Grantee a Performance Share Award (this “Award”)
for a target number of                  shares of Common Stock of the Company
(the “Target Award”). This Award represents the right to earn up to
                     percent (    %) of the Target Award, subject to the
restrictions, conditions and other terms set forth in this Agreement.
Capitalized terms that are used but not defined herein have the meanings
ascribed to them in the Plan.

2.    Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on             , 20     and ending on
            , 20    .

3.    Performance Goal; Earned Shares.

3.1    The number of shares of the Company’s Common Stock earned by the Grantee
for the Performance Period will be determined at the end of the Performance
Period based on the level of achievement of the Performance Goal in accordance
with Exhibit A. The Committee shall have the authority to adjust or modify the
calculation of the Performance Goal for the Performance Period in order to
prevent the diminution or enlargement of the rights of the Grantee based on the
following events: (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (d) any
reorganization and restructuring programs; (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor or
pronouncement thereto) and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report on Form 10-K for the applicable year; (f) acquisitions or divestitures;
(g) any other specific unusual or nonrecurring events, or objectively
determinable category thereof; and (h) a change in the Company’s fiscal year.
Subject to the terms of this Agreement, if the threshold level of the
Performance Goal is not reached for the Performance Period, the Award and the
Grantee’s right



--------------------------------------------------------------------------------

to receive any shares of the Company’s Common Stock pursuant to this Agreement
shall automatically expire and be forfeited without payment of any
consideration, effective as of the last day of the Performance Period. All
determinations of whether the Performance Goal has been achieved, the number of
shares of the Company’s Common Stock earned by the Grantee, and all other
matters related to this Section 3 shall be made by the Committee in its sole
discretion.

3.2    Promptly following completion of the Performance Period, and in any event
within two and one-half (2½) months following the end of the Performance Period,
(a) the Committee will review and certify in writing (i) whether, and to what
extent, the Performance Goal for the Performance Period has been achieved, and
(ii) the number of shares of the Company’s Common Stock that the Grantee has
earned and that are to be issued by the Company, rounded to the nearest whole
share (the “Earned Shares”), (b) the Company shall issue or cause to be issued
in the name of the Grantee the number of shares of the Company’s Common Stock
equal to the number of Earned Shares, if any, which Earned Shares shall be
subject to the terms, conditions and restrictions set forth in this Agreement,
including the vesting provisions set forth in Section 4 of this Agreement and
(c) the Company shall enter the Grantee’s name on the books of the Company as a
shareholder of record of the Company with respect to the Earned Shares, if any,
as of the date of the Committee’s written certification (the “Certification
Date”), subject to the provisions of Section 4 of this Agreement. Such written
certification of the Committee shall be final, conclusive and binding on the
Grantee, and on all other persons, to the maximum extent permitted by law.

3.3    Except as provided in Section 5 or 6 of this Agreement, if the Grantee’s
Continuous Service terminates for any reason prior to the last day of the
Performance Period, the Award and the Grantee’s right to receive any Earned
Shares pursuant to this Agreement shall automatically expire and be forfeited
without payment of any consideration, effective as of the last day of the
Performance Period.

4.    Restricted Period. Except as provided in this Agreement, provided that the
Grantee remains in Continuous Service through the applicable Vesting Date (as
defined below), the Earned Shares will vest (and no longer be subject to
forfeiture to the Company) and be issued to the Grantee in accordance with the
following schedule of anniversaries of the date for vesting which is selected
and approved by the Committee in its sole discretion (the “Vesting Determination
Date”):

(i)    with respect to one-third (1/3) of the Earned Shares, on the first
anniversary of the Vesting Determination Date,

(ii)    with respect to an additional one-third (1/3) of the Earned Shares, on
the second anniversary of the Vesting Determination Date, and

(iii)    with respect to the remaining one-third (1/3) of the Earned Shares, on
the third anniversary of the Vesting Determination Date.

The foregoing vesting schedule notwithstanding, except as provided in Section 5
or 6 of this Agreement, if the Grantee’s Continuous Service terminates for any
reason at any time before all

 

2



--------------------------------------------------------------------------------

of his or her Earned Shares have vested, the Grantee’s unvested Earned Shares
shall be automatically forfeited upon such termination of Continuous Service and
the Company shall have no further obligations to the Grantee under this
Agreement.

5.    Termination of Continuous Service Due to Death or Disability.
Notwithstanding any provision of this Agreement to the contrary, (a) if the
Grantee’s Continuous Service terminates during the Performance Period as a
result of the Grantee’s death or Disability, the Grantee will be issued a pro
rata portion of the Earned Shares otherwise issuable pursuant to Section 3
hereof, with such pro rata portion calculated by multiplying the number of
Earned Shares that would have been issued had the Grantee’s Continuous Service
not terminated during the Performance Period by a fraction, the numerator of
which equals the number of days that the Grantee was employed during the
Performance Period and the denominator of which equals the total number of days
in the Performance Period, and such pro rata portion of the Earned Shares shall
be (i) issued in accordance with the timing specified in Section 3.2 hereof and
(ii) fully vested and not be subject to the additional vesting provisions of
Section 4 hereof, and (b) if the Grantee’s Continuous Service terminates after
the Performance Period, but before all of the Earned Shares have vested pursuant
to Section 4, as a result of the Grantee’s death or Disability, 100% of the
unvested Earned Shares shall be issued as of the date of termination and no
longer be subject to forfeiture or any further vesting requirements under
Section 4.

6.    Effect of Change in Control. If there is a Change in Control of the
Company during the Performance Period, then the Award shall be issuable at the
Target Award level on the effective date of the Change in Control and shall be
issued no later than five (5) days following such Change in Control, with all
shares issued under the Award being deemed fully vested Earned Shares and not
subject to Section 4 hereof. If there is a Change in Control of the Company
after the Performance Period, but before all of the Earned Shares have vested
pursuant to Section 4, then 100% of any unvested Earned Shares shall be issued
as of the date of the Change in Control and no longer be subject to forfeiture
or any further vesting requirements under Section 4.

7.    Transferability. The Award and any rights relating thereto may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than in accordance with the terms of the Plan.

8.    Rights as Shareholder. Prior to the issuance of any Earned Shares on the
Certification Date, the Grantee shall not have any rights of a shareholder of
the Company with respect to the Award, including, but not limited to, voting
rights and the right to receive or accrue dividends or dividend equivalents. The
Grantee shall be the record owner of any Earned Shares issued under this
Agreement until any unvested Earned Shares are forfeited to the Company pursuant
to Section 4 hereof or until vested Earned Shares are sold or otherwise disposed
of, and shall be entitled to all of the rights of a shareholder of the Company
including, without limitation, the right to vote such Earned Shares and receive
all dividends or other distributions paid with respect to such Earned Shares.
The Company may issue stock certificates representing any unvested Earned Shares
or evidence the Grantee’s interest in unvested Earned Shares by using a
restricted book entry account with the Company’s transfer agent. Physical
possession or custody of any stock certificates representing unvested Earned
Shares shall be retained by the Company until such time as the Earned Shares
vest in accordance with the terms of this Agreement, at which

 

3



--------------------------------------------------------------------------------

time the vested Earned Shares shall no longer be subject to forfeiture and
physical possession of any stock certificates shall be transferred to the
Grantee. If the Grantee forfeits any rights he has to unvested Earned Shares in
accordance with Section 4 or Section 5 hereof, the Grantee shall, on the date of
such forfeiture, no longer have any rights as a shareholder with respect to such
Earned Shares and shall no longer be entitled to vote or receive dividends on
such Earned Shares.

9.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position or as an
Employee of the Company. Further, nothing in the Plan or this Agreement shall be
construed to limit the discretion of the Company to terminate the Grantee’s
Continuous Service at any time, with or without Cause.

10.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Award shall be adjusted or
terminated in any manner as contemplated by Section 11 of the Plan.

11.    Tax Liability and Withholding.

11.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to this Agreement or the Plan, the amount of any required withholding
taxes in respect of the Earned Shares and to take all such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Committee may permit the Grantee to satisfy any federal,
state or local tax withholding obligation by any of the following means, or by a
combination of such means:

(a)    tendering a cash payment;

(b)    authorizing the Company to withhold shares of Common Stock from the
Earned Shares otherwise issuable or deliverable to the Grantee as a result of
the vesting of the Earned Shares; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or

(c)    delivering to the Company previously owned and unencumbered shares of
Common Stock that have been owned by the Grantee for at least six (6) months.

11.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant of the Award or the vesting of any Earned Shares or the
subsequent sale of any such shares, and (b) does not commit to structure the
Award to reduce or eliminate the Grantee’s liability for Tax-Related Items.

12.    Compliance with Law. The issuance and transfer of shares of Common Stock
in connection with the Earned Shares shall be subject to compliance by the
Company and the

 

4



--------------------------------------------------------------------------------

Grantee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s shares of Common Stock may be listed. No shares of Common Stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.

13.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

14.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

15.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.

16.    Shares Subject to the Plan. This Agreement is subject to the Plan as
approved by the Company’s shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

17.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the Earned Shares may be transferred by will or the laws of descent or
distribution.

18.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

19.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Award does not create any contractual right or other right to
receive any shares of Common Stock of the Company or other Awards in the future.
Future Awards, if any, will be at the sole discretion of the Company. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee’s employment
with the Company.

 

5



--------------------------------------------------------------------------------

20.    Amendment. In accordance and consistent with Section 409A of the Code, as
applicable, the Committee has the right to amend, alter, suspend, discontinue or
cancel the Award, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.

21.    Section 409A. This Agreement is intended to either comply with or be
exempt from Section 409A of the Code and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement either comply with Section 409A of the Code or are exempt
therefrom and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Grantee on account of non-compliance with Section 409A of the Code.

22.    No Impact on Other Benefits. Except to the extent required by law or the
terms of any qualified plan under the Internal Revenue Code, the value of the
Grantee’s Earned Shares is not part of his or her normal or expected
compensation for purposes of calculating any severance, retirement, welfare,
insurance or similar employee benefit.

23.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

24.    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Award subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting, settlement or disposition of
any Earned Shares and that the Grantee has been advised to consult a tax advisor
prior to such vesting, settlement or disposition.

25.    Shareholder Approval of Plan Required. Notwithstanding any provision of
this Agreement to the contrary, the Grantee acknowledges and agrees that the
Award made pursuant to this Agreement was made conditioned on approval of the
Plan by the shareholders of the Company. In the event the Plan is not so
approved at the 2019 Annual Meeting of Stockholders, this Agreement shall be
null and void and no shares of Common Stock of the Company shall be issuable
hereunder.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPUTER PROGRAMS AND SYSTEMS, INC. By:  

 

  Name:   Matt J. Chambless   Its:   Chief Financial Officer

 

[EMPLOYEE NAME]

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Performance Period

The Performance Period shall commence on             , 20     and end on
            , 20    .

Performance Goal

The number of Earned Shares shall be determined by reference to
                     (the “Performance Goal”).

Determining the Number of Earned Shares

Except as otherwise provided in the Plan or the Agreement, the number of Earned
Shares with respect to the Performance Period shall be based on the financial
results of the Company for the 20     fiscal year. The Performance Criteria
selected by the Committee is                     . The percentage of the Target
Award that the Grantee will earn is based on                    , as calculated
in accordance with the following table:

 

[Performance Metric]

   Percentage of Target Award
Earned by Grantee

Less than     % of                     

   No Earned Shares

    % of                     

       % of Target Award

    % of                     

       % of Target Award

    % of                     

       % of Target Award

    % of                     

       % of Target Award

    % of                     

       % of Target Award

    % of                     

       % of Target Award

    % or more of                     

       % of Target Award

The Company will linearly interpolate between the amounts set forth in the above
table.

Award Range

Depending on                     , the Grantee may earn between 0% (if the
minimum threshold is not reached) and     % of the Target Award (if the maximum
threshold is reached).

 

A-1